Citation Nr: 1145681	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  11-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an increased rating for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an increased rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.321, 4.130, Diagnostic Code (DC) 9411 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (West 2002 & Supp. 2011).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2011 letter, sent prior to the initial April 2011 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2011 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded a VA examination in March 2010 in order to adjudicate his increased rating claim.  In this regard, the Board finds that the proffered opinion regarding the severity of the Veteran's psychiatric disorder was based on an interview with the Veteran, a review of the record, and a full examination.  The Veteran has not stated that his PTSD has worsened since the date of the March 2010 VA examination.  Thus, the examination is adequate to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently in receipt of a 50 percent rating for his PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130, DC 9411 (2011).  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA treatment records dating within one year prior to the claim for increased rating reflect that in January 2009, the Veteran reported that his symptoms were the same as in the past.  He would get five to six hours of sleep at a time.  He would have nightmares twice per week.  He still had flashbacks and intrusive memories of Vietnam.  He felt uncomfortable in crowds and preferred to be alone.  He denied any suicidal or homicidal intentions or plans.  His medications were helping with his anger and temper.  He felt that people tried to find his breaking point and he would have to leave them alone in order to not lose his temper.  Mental status examination revealed that he was alert and well-oriented.  He had a mild, flat affect with no suicidal or homicidal ideations or hallucinations.  He was pleasant and cooperative.  His thought processes were relevant and coherent.  His judgment and insight were intact.  A GAF score of 55 was assigned.  In October 2009, the Veteran reported that he had ongoing anxiety.  He was planning to retire at the end of December, stating that males in his family had died in their early 60s.  His mood was "alright."  He was having occasional nightmares, flashbacks, and intrusive thoughts.  He felt uncomfortable in crowds and preferred to be alone.  He felt that he was able to cope with his temper better on medications.  His mental status examination was the same as in the past.  A GAF score of 57 was assigned.  

In March 2010, the Veteran and his wife submitted statements in support of his claim.  The Veteran stated that he retired because it was hard for him to get along with others.  He was always getting into arguments with those that he worked with.  He felt bothered by crowds and he isolated himself.  His wife stated that she never knew when he would snap.  He would have mood swings and was an emotional wreck.  They slept in separate beds due to his twitching in the night and his nightmares.  Their children did not stop by due to his temper.  

On March 2010 VA psychiatric examination, the Veteran denied any suicidal attempts.  He reported that his psychiatric medication had helped his symptoms to some degree.  His symptoms included recurrent distressing dreams, intense psychological distress at exposure to internal or external cues symbolizing the traumatic event, efforts to avoid thoughts, feelings, or conversations related to the trauma, markedly diminished interest or participation in significant activities, being irritable, difficulty falling asleep, and difficulty concentrating.  The examiner felt that these symptoms were mild to moderate in degree with a moderate impairment to his social life.  

With regard to his employment history, the Veteran reported that he retired because he did not get along with people at work.  The examiner pointed out, however, that the Veteran had planned for his retirement months in advance, at the age of 60, after 38 years with the railroad. 

With regard to his social history, the Veteran reported that he was still married to his first wife.  His sons did not visit him often and he and his wife had a poor relationship.  They would argue a great deal and when they were at home together, they stayed in different areas of the house.  The family had been that way for many years.  He did not have any hobbies and would just sit around the house.  He would watch a little television or sit outside in his truck and go for a drive.  He tried to avoid his wife.  

Mental status examination revealed that he was clean and casually dressed.  His speech was spontaneous.  His attitude was cooperative and attentive.  His mood was good.  His was oriented in all three spheres.  His thought process and content were unremarkable.  He did not have any delusions.  He had insight that he had a problem.  He had a sleep impairment.  There were no hallucinations.  There was no indication of obsessive or ritualistic behavior.  There were no panic attacks or suicidal or homicidal ideations.  His impulse control was good.   

The examiner determined that the Veteran's PTSD was stable since the last VA examination, conducted prior to the appeal period.  A GAF score of 60 was assigned.  The examiner determined that the Veteran's symptoms did not interfere with his ability to maintain gainful employment.  His prognosis was fair to guarded.  There was no evidence of total occupational or social impairment.  His PTSD symptoms resulted in a deficiency  in his mood, but did not result in deficiency in his thinking, judgment, family relations, or work.  There was no indication of reduced reliability and productivity due to the PTSD symptoms.  

In October 2010, the Veteran submitted a statement that he had difficulty adapting to stressful circumstances.  He was unable to maintain effective relationships.  He could not stay with his wife for more than a few years at a time.  He tended to neglect his hygiene and personal appearance.  Hi impulse control was greatly impaired.  He stated that he had been fired on many occasions due to his attitude.  He had near continuous panic attacks and depression.  He had suicidal ideations.  

VA treatment records reflect that in February 2011, the Veteran reported that his mood continued to be the same.  He was getting agitated at his wife and family.  He continued to go to group therapy.  He would wake several times in the night.  He denied any suicidal or homicidal ideations.  Mental status examination did not reveal any abnormal findings.  He was given a GAF score of 57.  

In June 2011, the Veteran stated that suicide had crossed his mind numerous times.  He stated that he was not well-groomed, and that his wife had described him as tacky.  

In this case, the Veteran has been assigned GAF scores of either 60, on March 2010 VA examination, or 55 through 57, as demonstrated in the VA treatment records.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

In this case, the Board finds that an increased rating is not warranted, as the Veteran's symptoms throughout the pendency of the appeal have indicated that he suffers from moderate impairment due to his PTSD symptoms, and such symptoms and impairment are accounted for in the current 50 percent rating.  In that regard, the Board notes that the evidence weighs against a finding that the Veteran suffers from deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, as is necessary for a higher rating.  To that extent, the Board finds it to be significant that the March 2010 VA examination found impairment only in the category of mood.  Otherwise, his judgment and thinking were considered to be intact, and such was also shown in the VA treatment records.  Moreover, he was able to maintain family relations, albeit strained, and he had worked  for over 30 years with the same company, despite his temperament.  Also of great significance, the VA treatment records and the VA examination did not show any indication of suicidal ideation, obsessional rituals which interfered with routine activities, speech that was intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting ability to function independently, appropriately, or effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal hygiene and appearance, difficulty adapting to stressful circumstances, or inability to establish or maintain effective relationships.  

With regard to the above described symptoms necessary for a higher rating, although the Veteran claimed in a June 2011 statement that suicidal thoughts had crossed his mind a number of times, the Board notes that such thoughts do not necessarily correlate with ideation or intent.  In so noting, it is significant that the record is silent for any report of suicidal ideation to any treating psychiatrist or to the VA examiner, and the VA examiner found no evidence of suicidal ideation or intent when interviewing the Veteran.  The statement also did not describe how often the Veteran thought of suicide, or when such thoughts occurred.  Thus, a finding that he suffers from suicidal ideations cannot be made.

The records are also negative for findings of obsessional rituals or illogical, obscure, or irrelevant speech.  Instead, the Veteran has consistently been described as being alert and oriented, with normal thought content and processes.  He has also been consistently described as cooperative.  

Next, although in October 2010 the Veteran stated to the Board that he suffered from panic attacks, no such attacks or other symptoms of panic have been described to his treating physicians, nor did he describe those symptoms on VA examination.  Moreover, the statement did not provide any description of the Veteran's panic symptoms.  Thus, a finding that the Veteran suffers from continuous panic attacks cannot be made in this instance.

In that same way, although the Veteran stated in October 2010 that he neglected his personal hygiene and that his impulse control was greatly impaired, VA treatment records reflect that his personal appearance has consistently been described to be within normal limits and there has been no indication that he could not control his impulses.  To that extent, the Board acknowledges that the Veteran has a long history of anger and irritability that has caused him to snap at many people on a frequent basis, however, he stated to his psychiatrists and on VA examination that he was able to keep to himself in those moments or leave to prevent himself from an attack of anger, demonstrating control over such impulses.  Furthermore, there is no indication of violence due to anger.  It is significant that despite his temper, he was able to work in the same position for many years and, despite various separations from his spouse, continue a marital relationship to the present day.  The Board further observes that his temper and his irritability are symptoms currently accounted for in his 50 percent rating.

With regard to his ability to adapt to stressful circumstances or establish or maintain effective relationships, although the Veteran has been shown to have trouble handling crowds and to have poor relationships with his family, with a tendency to isolate himself, such is accounted for in his current rating.  And, all though these symptoms do exist, he has been shown to adapt to them in that he stays in his home, does have a relationship with his wife and children, and is able to avoid situations that make him feel uncomfortable.   

Finally, there is no indication that the Veteran's PTSD symptoms affect his ability to function independently, appropriately, or effectively, as he is able to go about his routines of daily living on his own, without further aid.  In that regard, he himself has stated that he stays on a separate side of the house from his wife, and tends to keep to himself throughout the day.

Thus, when reviewing the VA records, which include periodic psychiatric examinations taken throughout the appeal period, and when taking into account the March 2010 VA examination, it appears that on the whole, the Veteran's PTSD results in a moderate impairment, and such impairment is accounted for in his 50 percent rating.  That finding also correlates with his GAF scores, all of which demonstrate a moderate psychiatric disability.  In so finding, the Board places less probative weight on the Veteran's October 2010 and June 2011 statements to the contrary, as, for the reasons stated above, they have been deemed to be less credible because of their inconsistency with the record.  Furthermore, the statements provide no further elaboration, as they do not describe symptoms special to his psychiatric illness.  Thus, such statements, without more specificity, are outweighed by the objective medical evidence of record, which demonstrate a clearer and more in depth picture of the Veteran's psychiatric disability.  Therefore, a rating higher than 50 percent is not warranted in this case.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, while the Veteran retired from his job in December 2009, he has not specifically stated that such was due to his PTSD symptoms.  Rather, it is evident that the circumstances surrounding his retirement were based upon age, as was stated in the VA records and concluded by the March 2010 VA examiner.  Furthermore, the Veteran has not stated that he could no longer work due to his service-connected disabilities.  Rather, he has stated that his temper and trouble getting along with others contributed to his decision to retire.  The Board does not find those statements alone to arise to a claim for TDIU, or that his PTSD symptoms alone render him unemployable. 

Moreover, insofar as the Veteran's PTSD interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's PTSD may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's PTSD may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's PTSD has not warranted a rating higher than 50 percent.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


